Citation Nr: 1309565	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  10-45 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for a right shoulder disability. 

4.  Entitlement to service connection for a back disability. 

5.  Entitlement to service connection for a right knee disability. 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty with the Marine Corps from February 1993 to January 1997 and with the Army from July 1997 to December 2005.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
	
In September 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for disabilities of the right shoulder, back, and right knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for entitlement to service connection for a left knee disability is requested. 

2.  The Veteran does not have a right ear hearing loss disability for VA purposes. 

3.  A left ear hearing loss disability was not manifested within one year from the Veteran's discharge from service and is not the result of a disease or injury in service.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  A right ear hearing loss disability was neither incurred in nor aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.385.  

3.  A left ear hearing loss disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant withdrew the appeal for entitlement to service connection for a left knee disability at the September 2011 videoconference hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this claim and it is dismissed.


Service Connection Bilateral Hearing Loss

The Veteran contends that service connection is warranted for bilateral hearing loss as it was incurred during active duty service.  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet.App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as organic disease of the nervous system (including hearing loss), are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With respect to the first element of service connection, a current disability, the Board finds that the Veteran does not have a right ear hearing loss disability for VA purposes.  The laws administered by VA consider impaired hearing a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records show some decrease in the Veteran's hearing acuity throughout his 12 years of active duty, but do not establish a hearing loss disability for VA purposes.  The July 1996 separation examination from the Veteran's active duty service with Marine Corps included an audiogram and indicated pure tone thresholds, in decibels, were as follows:




HERTZ (HZ)



500
1000
2000
3000
4000
RIGHT
10
5
10
0
15
LEFT
10
5
5
0
5

The  authorized audiogram performed in conjunction with the Veteran's separation from the Army in August 2005 showed some worsening of his hearing.  At that time, pure tone thresholds, in decibels, were as follows:




HZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
10
LEFT
10
5
10
10
20

While the hearing examinations show some decrease in the Veteran's hearing acuity during service, he clearly did not manifest auditory thresholds in any frequencies of 40 decibels or greater or auditory thresholds for at least three of the measured frequencies of 26 decibels or greater.  Thus, a hearing loss disability was not demonstrated in either ear during service. 

The post-service medical evidence also does not establish a right ear hearing loss disability for VA purposes.  The Veteran was provided an audiological consultation at the Cincinnati VA Medical Center (VAMC) in May 2009.  Although the consultation report does not include the specific auditory thresholds of the examination, the right ear demonstrated normal hearing with mild sensorineural hearing loss at 6000 Hz, beyond the frequency considered by 38 C.F.R. § 3.385.  The Veteran's right ear also had an excellent word recognition ability of 96 percent.  Similar findings were noted at a VA examination conducted in June 2009.  The audiogram did not demonstrate hearing loss sufficient for a disability for VA purposes and the Veteran had a full 100 percent speech recognition score in the right ear.  

The Board has considered the statements and testimony of the Veteran that he has a right ear hearing loss disability, and while he is competent to report his symptoms, he lacks the medical expertise to opine that the right ear hearing loss meets the criteria defined in 38 C.F.R. § 3.385.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  His statements are therefore outweighed by the competent medical evidence of record.  Absent competent evidence of a current disability as defined by VA, the Board must conclude that the preponderance of the evidence is against the claim for service connection for right ear hearing loss and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).

Turning to the Veteran's claimed left ear hearing loss, the Board finds that the evidence establishes a current disability.  During the May 2009 audiological consultation at the VAMC, the Veteran demonstrated a word recognition score of 92 percent in the left ear, sufficient for the finding of a current disability under 38 C.F.R. § 3.385.  While the June 2009 VA examination did not show pure tone thresholds or a word recognition score indicative of a left ear hearing loss disability, the Board will resolve all doubt in the Veteran's favor and find that a left ear hearing loss disability is established.  

Service treatment records do not document complaints or treatment related to the Veteran's left ear hearing loss.  The audiograms performed in association with the Veteran's separations from active duty also do not establish a left ear hearing loss disability during service.  However, the Veteran reported in the November 2010 substantive appeal that he was exposed to acoustic trauma during service in the form of gunfire and explosions.  Personnel records document that he served as a rifleman and infantryman in the Marine Corps and Army, and the Veteran is competent to report injuries that occurred during active service.  The Board therefore finds that an in-service injury is demonstrated.  

Regarding the third element of service connection, a nexus between the Veteran's current disability and the in-service injury, the Board notes that service records do not indicate such a link.  No chronic conditions were noted on the Veteran's separation examinations and there were no findings of a hearing loss disability during active duty.  There is also no evidence of a hearing loss disability within a year from the Veteran's separation from active duty to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  In fact, the earliest evidence of complaints related to hearing loss dates from the May 2009, four years after the Veteran separation, at the VAMC audiological consultation.  The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's left ear hearing loss was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

There is also no competent evidence in support of the claim for service connection.  None of the Veteran's treating physicians have provided an opinion in support of the claim and the only medical opinion of record, that of the June 2009 VA examiner, weighs against the claim.  The VA examiner noted that the Veteran had normal hearing in the left ear at separation in August 2005 and any changes to his hearing since that time were not related to active duty service.  This opinion was expressed following review of the Veteran's complete medical records and after an audiological examination.  It was also well-supported with reference to specific findings in the claims file.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board has considered the testimony of the Veteran connecting his left ear hearing loss to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of hearing loss, but finds that his opinion as to the cause of the loss simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  In addition, the Veteran has not reported a history of a continuity of symptoms since service to allow for service connection on that basis. Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013) (service connection based on a continuity of symptomatology is only possible for disabilities identified as chronic diseases under § 3.309(a)).  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was several years after his separation from military service.  In addition, there is no competent evidence that the Veteran's left ear hearing loss is related to his active duty service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and active duty.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a May 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the May 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records from both periods of the Veteran's active duty and records of VA treatment.  The Veteran has not reported undergoing any private medical treatment for the claimed hearing loss.  In fact, he testified in September 2011 that he had received no private treatment since his separation from military service.   Additionally, the Veteran was provided a proper VA examination in response to his claim for service connection for hearing loss.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

The appeal for entitlement to service connection for a left knee disability is dismissed. 

Entitlement to service connection for a right ear hearing loss disability is denied. 

Entitlement to service connection for a left ear hearing loss disability is denied. 


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claims for entitlement to service connection for right shoulder, back, and right knee disabilities.  The Veteran provided competent and credible testimony in September 2011 that he incurred injuries to his shoulder, knee, and back during active duty service with the Marine Corps.  Service treatment records document findings related to the right knee and shoulder during active duty, and the Veteran also testified that he has experienced intermittent pain in the same joints since separation.  The Board therefore finds that a VA examination should be performed to determine the nature and etiology of the claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment from the Cincinnati VAMC for the period beginning October 2010.  Associate copies of the treatment records with the Veteran's paper or virtual claims file.

2.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of the claimed right shoulder, back, and right knee disabilities.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.  

After physically examining the Veteran and reviewing the complete claim file, the examiner should identify any currently present right shoulder, back, or right knee disabilities.  If any disabilities are demonstrated, the examiner should determine whether they are more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to an incident of active service, to include the injuries reported by the Veteran.

For the purposes of the requested medical opinions, the examiner should assume that the Veteran incurred injuries to the right shoulder, back, and right knee during boot camp.  The rationale for all opinions expressed should also be provided.
3.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted,  issue a supplemental statement of the case  (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


